UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-2506



MYRON BOGGS,

                                               Plaintiff - Appellant,

          versus

SOUTHEASTERN TIDEWATER OPPORTUNITY PROJECT,
a/k/a The Stop Organization,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. J. Calvitt Clarke, Jr., Senior
District Judge. (CA-96-766-2)


Submitted:     December 26, 1996           Decided:   January 21, 1997


Before HALL, HAMILTON, and LUTTIG, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Myron Boggs, Appellant Pro Se. James A. Gorry, III, Richard William
Zahn, Jr., TAYLOR & WALKER, P.C., Norfolk, Virginia, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order granting summary

judgment to Defendant in this action alleging claims under 42

U.S.C. § 1985 (1994), and alleging violations of First Amendment

and privacy rights under the United States Constitution. We have

reviewed the record and conclude that this action is barred by res
judicata. See Keith v. Aldridge, 900 F.2d 736, 739 (4th Cir. 1990).
Accordingly, we affirm the ruling of the district court. Boggs v.

Southeastern Tidewater Opportunity Project, No. CA-96-766-2 (E.D.

Va. Sept. 25, 1996). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                          AFFIRMED




                                2